Citation Nr: 1230941	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-40 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from August 1989 to January 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Indianapolis, Indiana, Regional Office (RO).

In March 2009, the Board issued a decision in which it reopened the Veteran's service connection claim for posttraumatic stress disorder (PTSD), but denied the claim on the merits, noting that this disability was not incurred in or aggravated by his period of active service.  The Board also denied the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, on the same grounds.  

The Veteran subsequently appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court), which in a May 25, 2010 order, granted a joint motion for partial remand and vacated that part of the Board's March 2009 decision which denied service connection for PTSD and a skin disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  The Board's March 2009 decision also denied a claim of entitlement to service connection for hearing loss, but the Veteran explicitly elected not to pursue this claim further.  The Court remanded the Veteran's other claims for additional evidentiary development consistent with the joint motion for partial remand.  

The Veteran's claims were again before the Board in November 2010 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran VA examinations.  The requested development was completed as directed and the Veteran's claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and his currently diagnosed acquired psychiatric disorder, to include PTSD, is attributed to a corroborated in-service stressor.  

2.  The Veteran's currently diagnosed skin disorder is attributed to his period of active military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  A skin disorder, diagnosed as atopic dermatitis, eczema, and/or folliculitis, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for a skin disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his currently diagnosed acquired psychiatric disorder, to include PTSD, is related to his period of active military service.  Specifically, the Veteran alleges that his currently diagnosed psychiatric disability is related to his combat service and/or to witnessing a fellow soldier die after a parachute training accident.  He also contends that he is entitled to service connection for a skin disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317. 

Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  According to 38 C.F.R. § 3.384 (2011), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  
While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, a veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  38 U.S.C.A. § 1154; Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above those locations.  Id.  According to 38 C.F.R. § 3.2(i), the Persian Gulf War began August 2, 1990 and continues to the present day.  

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.
An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board notes that 38 C.F.R. § 3.317 underwent an extensive revision in September 2010.  The change was effective September 29, 2010, and applies to all applications for benefits pending before VA on or received by VA on or after September 29, 2010.  See 75 Fed. Reg. 59,968 -59,972 (Sept. 29, 2010) (codified at 38 C.F.R. § 3.317).  As the Veteran's claim was pending before VA on September 29, 2010, the revised version of 38 C.F.R. § 3.317 is applicable.  

Specifically, this revision extended a presumption of service connection for nine infectious diseases to Persian Gulf veterans and those who served in Afghanistan on or after September 19, 2001.  With three exceptions, these nine diseases must become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service.  The listed infectious diseases shall not be presumed service-connected if there is affirmative evidence that (i) the disease was not incurred during a qualifying period of service; (ii) the disease was caused by a supervening condition or event that occurred between a veteran's most recent departure from a qualifying period of service and the onset of the disease; or (iii) the disease was the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  The revision also added subparagraph (d) and a table entitled Long-Term Health Effects Potentially Associated with Infectious Diseases.  

Effective October 7, 2010, VA made additional technical revisions to 38 C.F.R. § 3.317.  These amendments are applicable to claims, such as the Veteran's, pending before VA on October 7, 2010, as well as to claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,995 (Oct. 7, 2010) (codified at 38 C.F.R. § 3.317).  In particular, the revision clarified that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome were examples of medically unexplained chronic multi-symptom illnesses and did not reflect an exclusive list of such illnesses.  The revision also afforded VA adjudicators the authority to determine on a case-by-case basis whether additional diseases were "medically unexplained chronic multi-symptom illnesses," and added diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology that were not considered "medically unexplained chronic multi-symptom illnesses" as defined in paragraph (a)(2)(ii).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Factual Background and Analysis
 
As noted above, service personnel records show that the Veteran had active service from August 1989 to January 1993, including service in the Southwest Asia theater of operations during the Persian Gulf War.  He was awarded a Combat Infantryman Badge and Air Assault Badge, among other decorations.  

Service treatment records reflect that the Veteran was afforded a clinical evaluation and physical examination in February 1989.  The clinical evaluation was normal and no psychiatric or skin abnormalities were found.  The Veteran presented to sick call in May 1991 to have a mole on the left side of his face checked.  According to the Veteran, he had this mole for his entire life, but it became larger and discolored in the past six months.  The diagnosis was rule out melanoma.  The Veteran was referred to the dermatology clinic for additional consultation.  The dermatologist diagnosed an intradermal nevus/atypical compound nevus and sought to rule out melanoma.  A punch excision of the skin on the Veteran's left cheek was interpreted to show a compound melanocytic nevus with focal superficial atypia.  No evidence of neoplasia was found.  

The Veteran was afforded a clinical evaluation and physical examination in October 1992 prior to discharge from service.  The clinical evaluation was essentially normal and no psychiatric or skin abnormalities were found.  A notation on the Veteran's DD Form 214 indicated that he was discharged under honorable conditions, despite misconduct for abuse of illegal drugs.  

The Veteran was admitted to a VA inpatient substance abuse treatment program in November 1993.  He acknowledged excessive use of alcohol and marijuana, as well as periodic cocaine use.  The impression was alcohol dependence and cannabis abuse.  

The Veteran was afforded a VA PTSD examination in January 1994.  According to the Veteran, he was stationed in Saudi Arabia as an infantryman where he was exposed to artillery attacks and gunfire.  The Veteran enjoyed military life and adjusted well to it, but he acknowledged receiving two "Article 15s" for not being at his duty station and for testing positive for marijuana.  Following psychiatric testing, the examiner diagnosed alcohol and mixed substance dependence, as well as antisocial personality disorder.  The examiner also specifically stated that the Veteran did not have PTSD.  

In April 1997, the Veteran was evaluated at a VA medical facility for psychological services.  Psychiatric testing revealed a diagnosis of somatization disorder.  According to the examiner, the Veteran was not a good candidate for insight-oriented therapy.  

The Veteran established care at a VA medical facility in October 2001.  At that time, he reported a change in the size of a mole on the left side of his face.  The diagnosis was dysplastic nevi on the left side of the face, rule out melanoma.  The Veteran subsequently underwent an excisional biopsy of a proven compound nevus with moderate cytologic atypia in September 2002.  

The Veteran sought VA mental health care in April 2002 for depression.  The Veteran acknowledged that he was depressed for several years when he was younger.  He also reported recent depression surrounding his divorce and the resulting custody arrangement for his daughter.  The Veteran's past medical history was significant for private treatment of depression from 1997 to 1999.  He also reported feelings of guilt and flashbacks about traumatic in-service events.  The diagnosis was dysthymia, rule out PTSD.  The examiner also diagnosed nicotine dependence and noted that the Veteran had a history of substance abuse for which he received inpatient treatment in 1993.  
The Veteran met with a VA social worker in May 2002 and expressed feelings of guilt because his daughter was recently diagnosed as having mild mental retardation.  He also reported recurrent intrusive thoughts and nightmares about his traumatic experiences during the Gulf War.  Specifically, the Veteran stated that he was attached to a combat infantry unit and engaged in a heavy firefight with the enemy.  The diagnosis was prolonged PTSD.  In a follow-up social work appointment dated June 2003, it was noted that the Veteran had moderate to severe combat-related PTSD.

In a July 2003 VA counseling session, the Veteran expressed guilt about his daughter's mild mental retardation.  He expressed the opinion that her mild mental retardation might be related to chemicals from the Gulf.  He also reported having continued rashes on his leg.  The Veteran denied any significant military trauma, but noted that he witnessed an incident where someone's parachute did not open properly.  The diagnosis was PTSD and depression, NOS by history; and attention deficit hyperactivity disorder.    

The Veteran underwent a VA dermatology consultation in August 2003 for multiple atypical nevi on the chest and back, as well as recurring folliculitis on the bilateral medial thighs.  The Veteran's past medical history was significant for the excision of a compound nevus on the left cheek with moderate architectural distortion and cytologic atypia.  A physical examination revealed multiple nevi on the scalp, face, neck, chest, back, and bilateral lower extremities.  The examiner recommended a shave biopsy of the nevi on the back, central chest, and right shoulder.  The examiner also prescribed cleocin solution for recurrent folliculitis of the bilateral medial thighs.  A biopsy report dated later than same month found the Veteran to have neoplasms of an unspecified nature on the medial and lateral central chest, right shoulder, and right upper back.   

The Veteran was afforded a VA psychological consultation in October 2003.  It was noted that the Veteran was a Persian Gulf veteran and that he needed help dealing with the physical and emotional residuals of that experience.  It was also noted that the Veteran went through a "stormy" divorce in 1997.  The diagnosis was anxiety disorder, NOS, and cocaine abuse by history.  The examiner also diagnosed an Axis II personality disorder, NOS, with "A" cluster features.

The Veteran submitted a stressor statement in support of his claim dated January 2004.  Specifically, the Veteran stated that he was tasked with stopping, searching, and destroying vehicles while stationed along a roadside in Iraq.  He also reported engaging in combat with the enemy.

In February 2004, the Veteran returned to VA for a follow-up dermatology appointment.  He reported several nevi and a rash over his groin and thighs.  The diagnosis was multiple nevi without suspected malignancy.  The examiner also diagnosed atopic dermatitis over the groin and thighs.  

The Veteran was afforded another VA PTSD examination in April 2004.  It was noted that his past medical history was significant for a questionable diagnosis of PTSD.  According to the examiner, the Veteran's childhood appeared free of any predisposing events that might make him likely to develop PTSD later in life.  The Veteran reported the following in-service stressful events: (1) stopping, searching, and destroying vehicles (and their occupants) while stationed along a roadside in Iraq; (2) using or being in close proximity to heavy artillery to destroy a truck convoy filled with "Iraqi military people;" and (3) witnessing a parachute accident in jump school which resulted in a fatality.  Following a mental status examination and diagnostic testing, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD because he did not report persistently re-experiencing traumatic events, or efforts to avoid thoughts, feelings, or activities associated with traumatic events.  Instead, the examiner diagnosed cannabis dependence (in partial remission); attention deficit hyperactivity disorder (by history); depressive disorder NOS; and alcohol dependence and polysubstance dependence (in full remission).    

A follow-up VA mental health treatment note dated May 2004 found the Veteran to have PTSD and a drug-induced mood disorder.  In August 2004, the Veteran reported increased stress due to the recent birth of his second daughter and he contemplated the need to try to find another job.  In December 2004, the Veteran was treated for recurrent rash.  According to the examiner, the rash was a variant of eczema.  

VA administered another PTSD examination in February 2005.  The Veteran's past medical history was significant for treatment of anxiety and PTSD, among other conditions, and the Veteran also reported problems with intermittent skin rash of an unknown etiology.  He denied any pre-service stressful events and was assigned to an infantry unit in service.  The Veteran also had training as a parachutist and was air assault qualified.  He reported in-service combat involvement and stated that his other in-service duties included stopping, searching, and destroying vehicles while stationed along a roadside in Iraq.  The Veteran was fearful of being in a war zone at that time.  He also reported witnessing a parachute accident in jump school which resulted in a fatality.  The Veteran acknowledged disciplinary problems in service which resulted in reduction of rank on two occasions and discharge from service due to misconduct for abuse of illegal drugs, including marijuana.  Following discharge from service, the Veteran visited his brother in the hospital after he accidentally shot himself in the head.  According to the Veteran, this incident triggered memories of his in-service duties.  

The examiner conducted a mental status examination and determined that while the Veteran described symptoms consistent with a PTSD diagnosis, the Veteran did not meet sufficient criteria to warrant such a diagnosis.  Instead, the examiner diagnosed anxiety disorder, NOS, as well as alcohol dependence and cannabis abuse (in remission by Veteran's report).  In reconciling the various psychiatric diagnoses of record, the examiner acknowledged that the Veteran had in the past a diagnosis of PTSD.  However, on the whole, according to the examiner, the mental health professionals who treated the Veteran found that he did not have PTSD.  The examiner acknowledged that the Veteran was exposed to high-stress situations while serving in the Persian Gulf.  But, the examiner noted that the Veteran's description of his symptoms was vague and more appropriately characterized as anxiety NOS to account for the Veteran's reported symptoms of anxiety and depression.  The examiner further observed that the Veteran had longstanding antisocial traits as well as past problems with substance abuse.             

The Veteran submitted a statement in support of his claim dated December 2005. According to the Veteran, he was stationed in the Persian Gulf with an infantry unit and engaged in combat with the enemy.  As a result, he saw dead and mutilated bodies and expressed fear for his life.  The Veteran also stated that he witnessed a parachute accident in jump school in January 1990 which resulted in a fatality.  After this incident, the Veteran stated that he was fearful during his jumps.  The Veteran acknowledged a past problem with substance abuse in service and expressed the opinion that his use of these substances masked his later diagnosed PTSD.  With respect to the Veteran's skin disorder, he reported skin changes within one year after discharge from service.  Specifically, the Veteran stated that he developed some form of dermatitis, but that the exact diagnosis was undetermined. 

The Veteran testified before a decision review officer in June 2006.  In particular, he indicated that he was part of an infantry unit whose job it was "kill anything that moved out of Baghdad going to Basra."  In the course of performing these duties, the Veteran's position was subjected to enemy gunfire.  The Veteran also reported being subjected to enemy gunfire while climbing out of a helicopter.  The Veteran attributed his abuse of drugs and alcohol to undiagnosed PTSD and stated that he received continued mental health treatment at VA.  The Veteran further testified that he developed a skin disorder within the first year or two after returning from the Persian Gulf.  According to the Veteran, he had a rash on his thighs, knees, hips, and groin.  The Veteran used prescribed medications, with limited success, to manage these symptoms.     

The Veteran was afforded another VA PTSD examination in October 2006.  This examination was conducted by two psychiatrists.  The Veteran reported a past medical and social history which was largely consistent with prior VA examinations.  His reported in-service stressors were also consistent with those disclosed during prior VA examinations.  According to the examiners, the Veteran was diagnosed in the past with PTSD, but there was no "substantiation" for that diagnosis.  Instead, the examiners noted that the initial PTSD diagnosis was made by a counselor who lacked access to the Veteran's records and who conferred with no one before rendering the PTSD diagnosis.  The examiners also noted that the PTSD diagnosis was later revised to attention deficit disorder, depression NOS, mood disorder consequent to substance abuse, depression, and/or antisocial traits.  The examiners conducted a mental status examination and determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiners acknowledged the Veteran's involvement in traumatic in-service events, but stated that the nature, frequency, and severity of the Veteran's self-reported symptoms thereafter were not consistent with a diagnosis of PTSD.  The impression was chemical dependency (alcohol and marijuana dependence) in early remission; mood disorder NOS, consequent to chronic chemical dependency with associated long history of maladaptive behaviors; and a history suggestive of attention deficit disorder.       

The Veteran submitted a statement in support of his claim dated March 2007.  Specifically, the Veteran acknowledged that while some of his past problems stemmed from alcohol dependency and substance abuse, he maintained sobriety from alcohol for two years and sobriety from drugs for five years.  Nevertheless, the Veteran stated that he continued to experience flashbacks, panic attacks, anger problems, issues with authority, and an exaggerated startle response, among other symptoms.  The Veteran reiterated that he was involved in combat and as such, witnessed the deaths of enemy troops and innocent civilians.  The Veteran expressed the opinion that he would likely not have mental issues now if he had not been involved in combat.

The Veteran was hospitalized for inpatient psychiatric treatment at a VA medical facility in July 2007 following a reported increase in flashbacks and homicidal ideation.  It was also noted that the Veteran went on a recent cocaine binge.  The diagnosis on admission was mood disorder and anxiety disorder, NOS.  It was also noted that the Veteran had a prior diagnosis of attention deficit hyperactivity disorder.  The examiner sought to rule out bipolar disorder, substance-induced mood disorder, and PTSD.  While hospitalized, the Veteran was assessed for suitability in the family psycho-education program.  The Veteran reported in-service stressful events consistent with past VA examinations.  The diagnosis was chronic PTSD, depressive disorder NOS, and alcohol dependence.  The discharge diagnosis was anxiety disorder, NOS.  It was also noted that the Veteran had an Axis II diagnosis of personality disorder, NOS, with antisocial traits.  The Veteran was released to a halfway house.  

The Veteran was readmitted for additional inpatient psychiatric care less than two weeks later.  At the time of admission, the examiner noted that the Veteran appeared to be more fixated on PTSD-type symptoms than in the past.  A discharge summary associated with this episode of care showed diagnoses of substance dependence, to include cocaine, cannabis, and alcohol, in early sobriety; and mood disorder, NOS, with reported anxiety in association with chronic chemical dependency.  Follow-up VA mental health treatment notes dated August 2007 diagnosed bipolar disorder, prolonged PTSD, and caffeine-induced sleep disorder.     

Associated with the claims file is a statement from a VA provider dated September 2007.  According to the author, the Veteran needed treatment in a group setting for PTSD.  It was also noted that the Veteran received treatment for PTSD.  Also included in the claims file is an abstract of an article submitted by the Veteran pertaining to diseases of the skin and subcutaneous tissue.  According to the article, inconsistent studies suggested that unrelated skin conditions, to include atopic dermatitis and warts, occurred more frequently in Gulf War-deployed veterans.  

VA treatment notes dated August 2008 and August 2009 showed continued treatment for skin conditions, to include atopic dermatitis and dysplastic nevi, while VA treatment notes dated November 2010 to February 2012 reflected continued treatment for bipolar disorder and PTSD.

The Veteran was afforded a VA skin examination in November 2010.  He reported subjective complaints of skin rash since service in Desert Storm.  The diagnosis was atopic dermatitis with occasional folliculitis.  According to the examiner, the Veteran's currently diagnosed atopic dermatitis with occasional folliculitis was "at least as likely as not" caused by, the result of, or permanently aggravated by his period of active service, to include his service in the Gulf War during Operation Desert Storm.  The examiner acknowledged that the exact cause of atopic dermatitis (i.e., eczema) was unknown, but likely due to a combination of dry, irritated skin and a malfunction of the body's immune system.  Stress and other emotional disorders were known to worsen, but not cause, this disorder.  In reaching this conclusion, the examiner reviewed the claims file, conducted an interview with and physical examination of the Veteran, and relied on professional training and expertise with citation to scholarly studies and texts.  

The Veteran was also afforded a VA PTSD examination in November 2010.  It was noted that the Veteran was attached to an infantry unit and engaged in combat with the enemy.  The Veteran's primary in-service stressful event related to his combat experience, but he denied feelings of intense fear, hopelessness, or horror at that time.  The impression was anxiety disorder, NOS, and polysubstance abuse in full remission.  According to the examiner, the Veteran was exposed to potentially traumatic events in service, but did not find them to be especially horrifying or fearful, etc.  While the Veteran endorsed symptoms of emotionally disturbing memories or dreams, anger, irritability, social withdrawal, and emotional discomfort, the examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  Instead, the examiner concluded that the Veteran's symptoms more nearly fit the diagnosis of anxiety disorder, NOS.  The examiner also noted that the Veteran had a past history significant for substance abuse and bipolar disorder.  But, the examiner found no evidence of bipolar disorder on examination and stated that the Veteran's substance abuse symptoms were separate from the diagnosed anxiety disorder.  The examiner also expressed the opinion that the Veteran's currently diagnosed anxiety disorder was "at least as likely as not" related to the Veteran's period of active service.  

I.  Acquired Psychiatric Disorder, to include PTSD 

The preponderance of the evidence supports a finding of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in this case.  The Board notes that 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Veteran's service personnel records show that he served in an infantry unit while stationed in the Southwest Asia theater of operations during the Persian Gulf War.  His awards and decorations included the Combat Infantryman Badge and the Air Assault Badge, among others.  Therefore, the Board finds that the Veteran engaged in combat with the enemy.  Moreover, the Board finds that the Veteran's claimed combat stressors are credible and consistent with the circumstances, conditions, or hardships of his service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(b).  
 
Having found sufficient corroboration of the Veteran's in-service combat stressors, the next inquiry is whether the Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, is related to these stressors.  The Board finds that it is.  The Board acknowledges that there have been persistent questions during the appeal period as to whether and the extent to which the Veteran's symptoms warranted a PTSD diagnosis.  In some cases, examiners determined that this diagnosis was warranted; in other cases, examiners determined that the Veteran failed to endorse a sufficient number of symptoms to justify the PTSD diagnosis.  The record also reflects psychiatric diagnoses other than PTSD, including depression, depressive disorder NOS, anxiety disorder NOS, mood disorder NOS, dysthymia, and bipolar disorder, among others.  As the symptoms attributable to these psychiatric conditions have not been clearly disassociated from each other, the Board considered all psychiatric symptoms in this case.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board finds that, in light of the competing medical evidence of record, the evidence for and against the claim is in equipoise as to whether the Veteran has diagnosed PTSD.  

Notably, a VA clinician in July 2007 and a VA examiner November 2010 linked the currently diagnosed psychiatric disorder, to include PTSD, to the Veteran's combat experiences in service.  Relying on a service history provided by the Veteran, the July 2007 VA clinician (a psychologist) attributed the Veteran's chronic PTSD and depressive disorder NOS to his in-service combat experiences.  Similarly, the November 2010 VA examiner (a psychologist) determined that the Veteran's currently diagnosed anxiety disorder was "at least as likely as not" related to the Veteran's period of active service, to include his claimed combat stressors.  As noted above, the Board found the Veteran's claimed combat stressors to be credible and consistent with the circumstances, conditions, or hardships of his service.  The Board also finds the July 2007 VA treatment record and the November 2010 VA examination report to be highly probative evidence on the issue of service connection because these providers relied on professional training and expertise as well as an examination of and interview with the Veteran before reaching their conclusions.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

II.  Skin Disorder

Preliminarily, the Board notes that the Veteran based the current service connection claim for a skin disorder in part on the grounds that he had a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran has documented service in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  However, the evidence of record does not reflect objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317.  As the Veteran's skin disorder in this case has been variously diagnosed as atopic dermatitis, eczema, and/or folliculitis, among other conditions, it cannot be said that the Veteran has an undiagnosed illness.  An undiagnosed illness by definition is a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Likewise, the evidence of record does not reflect, nor does the Veteran allege, that his skin disorder is a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms.  Finally, atopic dermatitis, eczema, and/or folliculitis have not been determined to warrant presumptive service connection under 38 U.S.C.A. § 1117(d).  Accordingly, the Board finds that 38 C.F.R. § 3.317 is not for application in the current case and that the Veteran's service connection claim for a skin disorder as due to a qualifying chronic disability under this provision must be denied on a presumptive basis.  

While the Board finds that the Veteran is unable to substantiate his service connection claim for a skin disorder on a presumptive basis as due to a qualifying chronic disability under 38 C.F.R. § 3.317, the Board is obligated to consider the Veteran's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).

Here, the preponderance of the evidence supports a finding of entitlement to service connection for a skin disorder in this case on a direct basis.  In this regard, the Veteran has a currently diagnosed skin disorder, variously diagnosed as atopic dermatitis, eczema, and/or folliculitis.  This disorder, according to the November 2010 VA skin examiner, was "at least as likely as not" caused by, the result of, or permanently aggravated by the Veteran's period of active service, to include his service in the Gulf War during Operation Desert Storm.  The examiner acknowledged that the exact cause of atopic dermatitis (i.e., eczema) was unknown, but likely due to a combination of dry, irritated skin and a malfunction of the body's immune system.  The Board finds that this examination report is highly probative evidence on the issue of service connection because the examiner relied on professional training and expertise to provide a complete rationale based on a review of the claims file, as well as conducted an examination of and interview with the Veteran before reaching this conclusion.  There is also no competent evidence of record to refute this conclusion.  Additionally, the Veteran has essentially reported a continuity of skin problems since service or within one year after discharge from service.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for a skin disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for a skin disorder, diagnosed as atopic dermatitis, eczema, and/or folliculitis, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


